J-S24037-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 RACHEL E. FALLAT,                         :
                                           :
                    Appellant              :        No. 1642 MDA 2017

                Appeal from the PCRA Order October 5, 2017
             in the Court of Common Pleas of Columbia County,
            Criminal Division at No(s): CP-19-CR-0000042-2015

BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                          FILED AUGUST 21, 2018

      Rachel E. Fallat (“Fallat”) appeals from the Order denying her first

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      On the morning of December 24, 2014, Fallat stabbed her adult son,

Mark Anthony Goodson (“Goodson”), in the chest with a kitchen knife at her

home. Goodson was found bleeding outside of the home by a passerby and

was taken to the hospital for serious injuries, including a collapsed lung. Fallat

initially denied involvement, telling the police that Goodson had injured

himself with a broken plate. Goodson informed police that Fallat had stabbed

him during an argument.

      Fallat was charged with attempted homicide, aggravated assault, and

simple assault. On March 4, 2016, Fallat entered a guilty plea to aggravated
J-S24037-18


assault.1    On March 11, 2016, the trial court sentenced Fallat to 48-120

months in prison.2 Fallat did not file a direct appeal.

        In February 2017, Fallat, pro se, filed a timely PCRA Petition. The PCRA

court appointed counsel, who filed an amended Petition.          The PCRA court

denied the Petition following a hearing. Fallat filed a timely Notice of Appeal,

and a Pa.R.A.P. 1925(b) Concise Statement of matters complained of on

appeal.

        On appeal, Fallat raises the following claims for our review:

        A. Whether the [PCRA] court erred in denying [Fallat’s] PCRA
           Petition for ineffective [assistance] of counsel when trial
           counsel failed to provide [Fallat] with full discovery[,] thereby
           precluding her from making a knowing and voluntary guilty
           plea[?]

        B. Whether the PCRA court erred in denying [Fallat’s] PCRA
           Petition for ineffective assistance of counsel when trial counsel
           failed to ascertain that the alleged victim was not willing to
           testify against [Fallat] at trial[,] thereby precluding her from
           making a knowing and voluntary guilty plea[?]

        C. Whether the PCRA court erred in denying [Fallat’s] PCRA
           Petition for ineffective [assistance] of counsel[,] when trial
           counsel failed to challenge the sufficiency of the evidence
           against [Fallat,] thereby precluding her from making a knowing
           and voluntary guilty plea[?]

        D. Whether the PCRA court erred in denying [Fallat’s] PCRA
           Petition for ineffective assistance of counsel when trial counsel
____________________________________________


1   18 Pa.C.S.A. § 2702(a)(1).

2 On January 15, 2015, Fallat’s parole for driving under the influence (third
offense) was revoked. Fallat was sentenced to 12-36 months in prison. The
instant sentence was imposed concurrently to the parole-revocation sentence.


                                           -2-
J-S24037-18


          failed to obtain a mental health evaluation which would have
          [shown that Fallat] suffers from battered [woman] syndrome[,]
          thereby precluding her from making a knowing and voluntary
          guilty plea[?]

       E. Whether the PCRA court erred in denying [Fallat’s] PCRA
          Petition for ineffective assistance of counsel[,] when trial
          counsel failed to pursue a self-defense claim[,] despite the fact
          that [Fallat] suffered broken ribs as the result of the attack by
          the alleged victim[,] thereby precluding her from making a
          knowing and voluntary guilty plea[?]

       F. Whether the PCRA court erred in denying [Fallat’s] PCRA
          Petition for ineffective [assistance] of counsel[,] when trial
          counsel refused to meet with [Fallat] for an adequate amount
          of time given the seriousness of the allegations[,] thereby
          precluding her from making a [knowing] and voluntary guilty
          plea[?]

Brief for Appellant at 3-4 (some capitalization omitted).3

       The applicable standard of review regarding the denial of a PCRA petition

is as follows:

       Our standard of review of a PCRA court’s denial of a petition for
       post[-]conviction relief is well-settled: We must examine whether
       the record supports the PCRA court’s determination, and whether
       the PCRA court’s determination is free of legal error. The PCRA
       court’s findings will not be disturbed unless there is no support for
       the findings in the certified record.

Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010) (citations

omitted).




____________________________________________


3 Because all of Fallat’s arguments challenge the ineffective assistance of
counsel regarding the voluntariness of her guilty plea, we will address them
together.

                                           -3-
J-S24037-18


      Fallat contends that she entered an unknowing and involuntary guilty

plea due to ineffective assistance of counsel. Brief for Appellant at 7-10. Fallat

argues that her trial counsel’s ineffectiveness for failing to present all of the

discovery, including photos of the injuries sustained by Fallat, which would

have been relevant to a self-defense claim, rendered her plea involuntarily

entered. Id. at 8; see also id. at 9 (arguing that trial counsel was ineffective

for failing to pursue a justification defense despite the fact that she suffered

broken ribs). Fallat also argues that trial counsel was ineffective for failing to

obtain a psychological evaluation, which would have aided in her defense, and

prevented her from entering a knowing and voluntary guilty plea. Id. at 9.

Fallat further asserts that trial counsel was ineffective for failing to inform

Fallat that the victim was unwilling to testify against her at trial, which would

have impacted her plea decision. Id. at 8-9. Fallat additionally claims that

trial counsel was ineffective for failing to file a motion to suppress the

evidence. Id. at 9. Lastly, Fallat asserts that trial counsel was ineffective for

meeting with her for “an hour tops” for the whole case, and that this showed

her lack of access to an attorney, which precluded her from making a knowing

and voluntary guilty plea. Id. at 10.

               It is well-established that counsel is presumed to have
      provided effective representation unless the PCRA petitioner
      pleads and proves all of the following: (1) the underlying legal
      claim is of arguable merit; (2) counsel’s action or inaction lacked
      any objectively reasonable basis designed to effectuate his client’s
      interest; and (3) prejudice, to the effect that there was a
      reasonable probability of a different outcome if not for counsel’s
      error. The PCRA court may deny an ineffectiveness claim if the

                                      -4-
J-S24037-18


      petitioner’s evidence fails to meet a single one of these prongs.
      Moreover, a PCRA petitioner bears the burden of demonstrating
      counsel’s ineffectiveness.

Franklin, 990 A.2d at 797 (citations omitted).

      “A criminal defendant has the right to effective counsel during a plea

process as well as during trial.” Commonwealth v. Hickman, 799 A.2d 136,

141 (Pa. Super. 2002) (citation omitted).         “The law does not require that

appellant be pleased with the outcome of his decision to enter a plea of

guilty[.]” Commonwealth v. Diaz, 913 A.2d 871, 873 (Pa. Super. 2006)

(citation omitted). Instead, the defendant must show that counsel’s deficient

stewardship resulted in the entry of an unknowing, involuntary, or

unintelligent plea.   Commonwealth v. Bedell, 954 A.2d 1209, 1212 (Pa.

Super. 2008). “This is similar to the manifest injustice standard applicable to

all post-sentence attempts to withdraw a guilty plea.” Commonwealth v.

Lewis, 708 A.2d 497, 500 (Pa. Super. 1998) (internal quotation marks

omitted).

      In order to ensure a voluntary, knowing, and intelligent plea, trial courts

are required to ask the following questions in the guilty plea colloquy:

      1. Does the defendant understand the nature of the charges to
         which he or she is pleading guilty or nolo contendere?

      2. Is there a factual basis for the plea?

      3. Does the defendant understand that he or she has the right to
         a trial by jury?

      4. Does the defendant understand that he or she is presumed not
         guilty until found guilty?

                                      -5-
J-S24037-18



     5. Is the defendant aware of the permissible ranges of sentences
        and/or fines for the offenses charged?

     6. Is the defendant aware that the judge is not bound by the
        terms of any plea agreement tendered unless the judge accepts
        such agreement?

Bedell, 954 A.2d at 1212; see also Pa.R.Crim.P. 590, cmt. “The guilty plea

colloquy must affirmatively demonstrate that the defendant understood what

the plea connoted and its consequences.” Lewis, 708 A.2d at 501. “Once a

defendant has entered a plea of guilty, it is presumed that he was aware of

what he was doing, and the burden of proving involuntariness is upon him.”

Commonwealth v. Stork, 737 A.2d 789, 790 (Pa. Super. 1999) (citation and

internal brackets omitted). “In determining whether a guilty plea was entered

knowingly and voluntarily, … a court is free to consider the totality of the

circumstances surrounding the plea.”    Commonwealth v. Flanagan, 854

A.2d 489, 513 (Pa. 2004) (citation and internal quotation marks omitted).

Furthermore, the oral colloquy may be supplemented by a written colloquy

that is read, completed, and signed by the defendant and made a part of the

plea proceedings.   Commonwealth v. Morrison, 878 A.2d 102, 108 (Pa.

Super. 2005).

     In her colloquy, Fallat stated that she was not under the influence of

any drugs or alcohol at the time of the colloquy, and that she was not

threatened, pressured or promised anything in exchange for pleading guilty.

Guilty Plea Colloquy, 3/4/16, at 2; N.T., 3/4/16, at 2-3.      Fallat further


                                    -6-
J-S24037-18


acknowledged that she had thoroughly discussed the facts and circumstances

surrounding the filing of the charges against her with trial counsel, and she

had a full opportunity to discuss her decision to enter a guilty plea. Guilty

Plea Colloquy, 3/4/16, at 4.      Fallat stated that trial counsel thoroughly

explained the meaning of, and terms within, the colloquy to her. Id. Fallat

indicated that it was her decision to plead guilty, and when asked why she

wished to plead guilty, Fallat hand-wrote “I was wrong in my actions and lost

[my] temper.” Id. at 3. Fallat acknowledged that she was waiving her right

to a jury trial, and that she waived any possible defenses to the charges.

Guilty Plea Colloquy, 3/4/16, at 3; N.T., 3/4/16, at 3-4. Fallat understood

that she was presumed not guilty and that the Commonwealth has the burden

to prove guilt beyond a reasonable doubt in this matter. Guilty Plea Colloquy,

3/4/16, at 2. Fallat also acknowledged that she was aware of the permissible

range of sentences. Id. Fallat understood that the court was not bound by

the plea agreement unless the judge accepts the agreement. Id. Fallat also

stated that she was satisfied with the representation and advice of her

attorney. Guilty Plea Colloquy, 3/4/16, at 4; N.T., 3/4/16, at 7.

      During the PCRA hearing, trial counsel testified that he had discussed

with Fallat the possibility of a self-defense claim, but noted that Fallat had

made three conflicting statements about the incident. N.T., 10/26/17, at 14-

16. Trial counsel testified that he reviewed the guilty plea colloquy and all of

the questions in it with Fallat, and that Fallat willingly and knowingly


                                      -7-
J-S24037-18


entered the plea. Id. at 21-22. Trial counsel acknowledged that Goodson

was reluctant to testify, but that he would proceed so that his mother would

get help.   Id. at 16, 27.     Trial counsel also stated that he knew Fallat

previously and that she was cooperative with counsel and did not give any

indication that psychiatric issues affected the entry of the plea. Id. at 18.

Trial counsel stated that Fallat did not indicate that there was an ongoing issue

with her son, and that there did not seem to be grounds for battered wife

syndrome because this was not a spousal incident. Id.

      Based on the totality of the circumstances, we conclude that Fallat

knowingly and voluntarily entered her guilty plea. See Commonwealth v.

Munson, 615 A.2d 343, 349 (Pa. Super. 1992) (stating that appellant’s guilty

plea was entered voluntarily where a full and complete guilty plea colloquy

was conducted); see also Commonwealth v. Muhammad, 794 A.2d 378,

384 (Pa. Super. 2002) (stating that appellant cannot claim that he

involuntarily entered a guilty plea where he stated that no one threatened him

to plead guilty). Fallat does not contest that she read and fully understood

the implications of her guilty plea, including waiving all defenses.        See

Commonwealth v. McCauley, 797 A.2d 920, 922 (Pa. Super. 2001) (stating

that "[a] defendant is bound by the statements he makes during his plea

colloquy"); see also Muhammad, 794 A.2d at 384 (stating that appellant

voluntarily entered a guilty plea where he read the guilty plea colloquy and

understood the basic tenets of the guilty plea).


                                      -8-
J-S24037-18


      Because Fallat voluntarily and knowingly entered her guilty plea, and

stated that she was satisfied with her counsel, her ineffectiveness claims lack

arguable merit.   See McCauley, 797 A.2d at 922.        Thus, the PCRA court

properly denied the PCRA Petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/21/2018




                                     -9-